Appeal from a judgment of the Monroe County Court (Stephen R. Sirkin, J.), rendered February 28, 2007. The judgment convicted defendant David Green, upon his plea of guilty, of grand larceny in the second degree, offering a false instrument for filing in the first degree (nine counts), and making or delivering a fraudulent sales tax report (two counts).
*1268It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Green (52 AD3d 1263 [2008]). Present—Scudder, P.J., Hurlbutt, Centra, Fahey and Peradotto, JJ.